Citation Nr: 0324478	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  96-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain with ankylosing spondylosis, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to June 
1976 and from October 1978 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied the claim for a rating greater than 
40 percent for chronic lumbar strain and ankylosing 
spondylosis.  

In October 1997 and May 1999, the Board remanded the claim to 
the RO for further development and adjudicative action.  

In May 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC)for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

Service connection is currently in effect for chronic lumbar 
strain and ankylosing spondylosis, rated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292-5295 (2002).  

The medical records associated with the claims folder clearly 
show that the veteran has been diagnosed with ankylosing 
spondylitis, and it has been documented throughout the record 
that it is a progressive disease, which has been worsening 
over time.  

Ankylosing spondylitis is a form of rheumatoid arthritis that 
affects the spine, and is also referred to as Bekhterev's 
arthritis or Marie-Strumpell disease.  Dorland's Illustrated 
Medical Dictionary 1563 (28th ed. 1994).  However, the 
criteria used to rate rheumatoid arthritis have not been 
considered or applied.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2002) contemplate rheumatoid arthritis, and ratings are 
assigned based on the condition as an active process or 
chronic residuals.  As an active process, a 100 percent 
rating is assigned for rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  A 60 percent rating is 
assigned for less than the criteria for 100 percent but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  A 40 percent rating is assigned for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 20 percent rating is assigned for one or two 
exacerbations a year in a well-established diagnosis.  

With regard to chronic residuals, Diagnostic Code 5002 
directs rating residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In a note following Diagnostic Code 5002, it is provided that 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  The Board points out that 
questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the 
reasons noted below, in the instant case, the medical 
evidence does not offer a clear picture of the veteran's 
disabilities.  

A review of the file shows that the application of Diagnostic 
Code 5002 has not been considered even though ankylosing 
spondylitis is a form of rheumatoid arthritis.  Therefore, 
the VA examinations of record do not reflect a determination 
regarding the active process of the disease, and the findings 
are not stated in conformity with the applicable criteria.  
The Board points out that in developing the case, it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria. See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Additionally, it is unclear if the veteran's disease is or 
has been in an active phase.  The most recent non-VA 
examination report of May 2002 suggests that the disease is 
in an active phase since the examiner reported that the 
veteran's severe ankylosing spondylitis was symptomatic.  
Furthermore, the medical records reflect ongoing complaints 
related to the cervical spine, hips and shoulders.  In a 
December 1997 report, the examiner pointed out that 
ankylosing spondylitis affects these areas as well.  Since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters addressed in this 
remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant with a development letter 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

3.  The VBA AMC should afford the veteran 
an examination by a rheumatologist to 
determine the nature and severity of the 
veteran's ankylosing spondylitis.  

The claims folder, a separate copy of 
this REMAND, and the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5002 must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.   

A detailed history of all exacerbations 
concerning the veteran's ankylosing 
spondylitis should be elicited and 
reported by the examiner.  The examiner 
should identify all joints which are 
affected by the ankylosing spondylitis.  
The examiner should state whether the 
ankylosing spondylitis is active.  If so, 
the examiner should indicate if weight 
loss and anemia are present.  

Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The examiner should also be 
asked to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  

The examiner should identify 
manifestations of the veteran's service-
connected disability and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for ankylosing 
spondylitis of the lumbar spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing criteria 
provide that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
evaluation will result in the denial of the claim.  38 C.F.R. 
§ 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


